The controlling question here is whether a seven month viable fetus is a person within the meaning of R. C. 4511.181, effective November 14, 1967.
In my opinion the words of this statute are clear, plain and unambiguous. The question is, therefore, one of law and not of statutory construction or interpretation.
As a legal proposition, Ohio cases have decided a viable *Page 263 
fetus is a person entitled to all civil rights. Williams v.Transit, Inc. (1949), 152 Ohio St. 114; Jasinsky v. Potts (1950),153 Ohio St. 529; and Stidam v. Ashmore, 109 Ohio App. 431.
Such a viable fetus, in my opinion, is no less a person entitled to public protection from drunk drivers.
Conditions of modern life, with medical experts and hospitals equipped with the techniques and "know how" to preserve the lives of premature infants, attest to the great concern of the state to protect life before birth.
In my opinion, this viable fetus capable of sustaining life outside the mother's body is a person within the meaning of R. C. 4511.181.
I would affirm this judgment and sentence.